Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, filed 25 January 2021, have been acknowledged.
	The cancellations to claims 2-3 and 5 have been acknowledged.
	The amendments to claims 1, 4, and 6-7 have been acknowledged.
	Currently, claims 1, 4, and 6-7 are pending.

Response to Arguments
Argument:
	Arana does not disclose a unitary pouch having a fixedly attached front and back panel. 

Response:
	Argument is persuasive. However, this is newly amended claim language. A new rejection is presented as necessitated by amendments.

Argument:
	To amend Arana would change the principle of operation of Arana.

Response:
	Argument is unpersuasive. To amend Arana with the teachings of Schimpl to include elements such as an expandable portion allows some movement of the support and prevents tightness around the torso (Schimpl, Col 3, Lines 13-15), even while the attachment mechanism of Arana is set.
	
Claim Objections
Claim 1 is objected to because of the following informalities: 
In Claim 1, Lines 5-6, the phrase reads as:
		“and extending widthwise from a top side to a bottom side, and
		and a back panel, opposite the front panel”. The word “and” is repeated twice.
Appropriate correction is required.

New Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,435,185 B1 (Schimpl) in view of US 6,928,674 B2 (Blackburn).
An annotated Figs 1 and 2 of Schimpl’s disclosure is provided below:

    PNG
    media_image1.png
    853
    638
    media_image1.png
    Greyscale


In regards to Claim 1, Schimpl teaches an arm pouch for holding, resting, and maintaining a person’s arms in a folded position (Col 1, Lines 9-10, wearable, portable arm supports, particularly useful while traveling long distances), comprising:
an elongated front panel 1’ (front portion 1’, as further illustrated in Annotated Fig 1) extending lengthwise from a left side to a right side and extending widthwise from a top side to a bottom side (Col 2, Lines 13-16, the front is approximately of square shape with shoulder and elbow darts and a horizontal envelope so that when the elbows are bent the lower portions of the arms and hands rest comfortably within the envelope), and
a back panel 1’’ (back portion 1’’, as further illustrated in Annotated Fig 2) opposite the front panel (Annotated Fig 2),
wherein the back panel comprises an inner layer (the layer of the body 1),
wherein the inner layer of the back panel 1’’ extends lengthwise from a left side to a right side and is fixedly attached to the front panel thereby forming a unitary pouch having a front, a back, a left side, a right side, and a bottom defining an anterior between the front panel and the back panel (Col 2, Lines 41-50, the upper arms and shoulders are enclosed by the body which continues into a horizontal envelope 4 secured by the aforesaid darts 3, so that when the elbows are bent, the lower portions of the arms and hands rest comfortably within the envelope) with an opening to the interior along a top side of the arm pouch between the front panel and the back panel such that a person’s arms may be inserted into a folded position within the interior of the arm pouch through the opening of the arm pouch (Fig 1, wherein the arms are inserted into an interior between the front and back side along a top),
wherein the inner layer comprises an expandable portion 8 (elastic binding 8) extending at least partially between the left side and the right side of the inner layer wherein (Col 3, Lines 7-10, the ends of the upper back portion are joined to a flexible, elastic binding 8 which butts (at 11) onto the rigid non-
Schimpl does not further disclose:
wherein the back panel comprises an outer layer wherein the outer layer comprises an elongated panel extending from a first end to a second end wherein the first end of the outer layer of the back panel is fixedly attached to the inner layer of the back panel and the second end of the outer layer of the back panel is detachable from the inner layer of the back panel thereby forming a flap;
wherein the outer layer of the back panel comprises attaching portions adjacent to the second end of the outer layer configured to allow the outer layer to be removably attached to various positions of the inner layer of the back panel to provide manual adjustment of the length of the back panel of the arm pouch.
Blackburn teaches an analogous arm pouch (Title, Swaddling Blanket, wherein the user’s arms are contained within the pouch created. Further, the mechanism is analogous), further teaching an analogous back panel 15+20+25+30 (the combination of middle section 15, pocket section 20, left section 25, and right section 30) having an analogous inner layer 20+30 (the combination of pocket section 20 and right section 30) and outer layer 25 (left section 25) wherein the outer layer 25 comprises an elongated panel extending from a first end 85 (left folding axis 85) to a second end 45 (the area proximal to fastener tabs 45, as illustrated in Fig 1) (Fig 1, wherein the left section 25 is an elongated panel having a first and second end), wherein the first end 85 of the outer layer is fixedly attached to the inner layer 20+30 of the back panel (Col 2, Lines 59-61, the left section 25 is next folded generally across the left folding axis 85 to drape the left section 25 substantially over the portion of the right section 30 that is now covering the pocket section 20. Because the left section is folded, it is fixedly attached) and the second end 45 of the outer layer of the back panel is detachable from the inner layer of the back 
wherein the outer layer 30 of the back panel comprises attaching portions 50 (first fastener portion 50) adjacent to the second end 45 of the outer layer (Col 2, Lines 20-21, one or more fastener tabs 45 extends from the left section 25 of the blanket 10. A first fastener portion 50 is attached to each of the fastener tabs) configured to allow the outer layer to removably attach to various positions of the inner layer 20+30 of the back panel (Col 2, Lines 22-30, one or more second fastener portions 55 are arranged along the reverse side of the right section 30 to engage the first fastener portions 50 when the blanket is wrapped around an infant. The first and second fastener portions 50, 55 may include, for example, hook and loop fasteners) to provide a manual adjustment to the length of the back panel (Col 1, Lines 32-35, at least one of the left and right sections of the swaddling blanket can be resiliently extensible in a lateral direction. The fasteners can include hook and loop components. Because of the hook and loop components, the tightness of the back panel can be manually adjusted by placing along different areas of the second fastener portion 55) for the purpose of securely wrapping a baby while providing ready releasability and access to the baby when necessary (Col 1, Lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to one of ordinary skill in the art to modify the back panel, as disclosed by Schimpl, to include an outer layer configured to provide manual adjustment, as taught by Blackburn, in order to maintain releasable tightness via attaching portions to provide a manual adjustment to the length (and thus tightness) of the back panel (Blackburn, Col 2, Lines 21-37).
Examiner notes that the mechanism for a “cradling” arm pouch and a swaddling blanket are analogous, wherein extending a flap over adjusts the length of the interior pocket by affecting tightness.
In regards to Claim 4, Schimpl in view of Blackburn discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the expandable portion of the inner layer of the back panel, as disclosed by Schimpl in view of Blackburn, to comprise an elastic material, as disclosed by Schimpl, in order to allow some movement of the support and prevent tightness around the torso (Schimpl, Col 3, Lines 13-15).
In regards to Claim 6, Schimpl in view of Blackburn discloses the invention as claimed above.
Schimpl in view of Blackburn further discloses a method for using the arm pouch of claim 1, the method comprising:
inserting user’s arms in a folded position within the interior of the arm pouch through the opening of the arm pouch (Schimpl, Col 1, Lines 65-67, the invention supports both arms with a unitary structure which is readily removable. Further illustrated in Fig 1, wherein the user’s arms are in a folded position); and 
adjusting the outer layer 25 (Blackburn, left section 25) of the back panel 20+30 (Blackburn, the combination of pocket 20 and right section 30) to the user’s preference (Blackburn, Col 1, Lines 32-35, at least one of the left and right sections of the swaddling blanket can be resiliently extensible in a lateral direction. The fasteners can include hook and loop components. Because of the hook and loop components, the tightness of the back panel can be manually adjusted by placing along different areas of the second fastener portion 55) for the purpose of surrounding the arms in such a way that the device does not function as a restraint device but affords one comfort, supporting both arms with a unitary structure which is readily available (Schimpl, Col 1, Lines 64-67).

In regards to Claim 7, Schimpl in view of Blackburn discloses the invention as claimed above.
Schimpl in view of Blackburn further discloses wherein adjusting the outer flap comprises positioning an attaching portions 50 (Blackburn, first fasteners 50) of the second end 85 of the outer layer 25 (Blackburn, left section 25) to a suitable position of the inner layer of the back panel (Col 2, Lines 22-30, one or more second fastener portions 55 are arranged along the reverse side of the right section 30 to engage the first fastener portions 50 when the blanket is wrapped around an infant. The first and second fastener portions 50, 55 may include, for example, hook and loop fasteners. Because of the hook and loop components, the tightness of the back panel can be manually adjusted by placing along different areas of the second fastener portion 55) to provide a manual adjustment of the length of the back panel of the arm pouch (Because of the hook and loop components, the tightness of the back panel can be manually adjusted by placing along different areas of the second fastener portion 55) for the purpose of surrounding the arms in such a way that the device does not function as a restraint device but affords one comfort, supporting both arms with a unitary structure which is readily available (Schimpl, Col 1, Lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arm pouch, as disclosed by Schimpl in view of Blackburn, to include the method of manually adjusting the length of the back panel, as taught by Schimpl in view of Blackburn, in order to surround the arms in such a way that the device does not function as a restraint device but affords one comfort, supporting both arms with a unitary structure which is readily available (Schimpl, Col 1, Lines 64-67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        27 April 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786